Case: 4:19-CV-00548-AGF Doc. #: 1-1 Filed: 03/22/19 Page: 1 of 7 Page|D #: 7

ASSIGNMENT OF RIGHTS

THIS ASSlGNMENT (the “A§sig@ent”) is made by CAA Sports LLC, a Delaware limited
liability company, with its principal place of business in Califomia (“QAA”) and RAHKSPAUL (“_B_e_n”)
DOGR.A, an individual residing at 10076 LitBinger Road, St. Louis, Missouri 63124 (“Dp_gi;g”).

WHEREAS, on February 27, 2015, Dogra filed a Demand for Arbiu'ation with the American
Arbitration Association (“AAA”), AAA Case No. 01-15-0002-7781 (the “Litigation“), raising various
claims against CAA;

WHEREAS, on May 28, 2015, CAA filed a Counterclaim in the Litigation, raising various claims
against Dogra;

WHEREAS, the Parties litigated their claims in an arbitration proceeding before Arbitrator M.
David Vaughn;

WHEREAS, Arbitrator Vaughn issued an Opinion and Award on July 18, 2016 (the “Qrigjnal
Award”) ruling on the Parties’ respective claims in the Litigation;

WHEREAS, Arbitrator Vaughn subsequently issued a First Supplemental Opinion and Award on
September 29, 2016, a Second Supplemental Opinion and Award on November 28, 2016, a Third '
Supplemental Opinion and Award on June ll, 2018, and a Fourth Supplemental Opinion and Award on
August lO, 2018, clarifying rulings in the Original Award as well as other matters (the Original Award,
First Supplemental Opinion and Award, Second Supplemental Opinion and Award, Third Supplemental
Opinion and Award, and Fourth Supplemental Opinion and Award, shall collectively be referred to as the
“Ruling§”);

WHEREAS, as part of the Rulings, Dogra and CAA are each entitled to portions of commission
revenues from certain National Football League (“NE_L”) team contracts with NFL players (“M¢
Rgvenue§”) as well as commission revenues from current and former NFL player marketing contracts
(“Marketing Revenues”);

WHEREAS, under the Rulings, Dogra is entitled to any unpaid Team Contract Revenues and
Marketing Revenues owed by Robert Griflin Ill (“Qriflin") to CAA arising from contracts that were
executed before November l3, 2014;

WHEREAS, the Original Award provides that Dogra “and CAA shall cooperate fully in obtaining
any revenues owing either of them which have not been collected”;

WHEREAS, Dogra seeks to collect any unpaid Marketing Revenues owed by Griftin and has

asked CAA to provide an assignment of its rights to any such revenues to facilitate his collection efforts;
and

WHEREAS, CAA, under the terms of the Original Award, believes it is required to provide the
requested assignment;

NOW THEREFORE, in consideration of adequate and valuable eonsideration, the receipt and
sufficiency of which consideration is acknowledged by CAA, CAA hereby agrees as follows:

l. Assigrgent. By this Assignment, CAA irrevocably hereby assigns, grants, conveys and
transfers to Dogra all of its right, title and interest in any claims, rights or causes of action it may have

1 °f6 Exhibit

1

Case: 4:19-CV-00548-AGF Doc. #: 1-1 Filed: 03/22/19 Page: 2 of 7 Page|D #: 8

against Griftin, his heirs, executors and assigns, with respect to any failure of Griffin to make commission
payments to CAA arising out of marketing and endorsement agreements CAA generated for Griftin on or
before November 13, 2014 or otherwise determined to belong to Dogra per the terms of the Rulings (the
“As§jgged Claim"). CAA also hereby sells, assigns, grants, conveys, and transfers to Dogra all of its right,
title, and interest in any and all agreements pertaining to marketing and endorsement matters by and
between CAA, on the one hand, and Griffin, on the other, entered into on or before November 13, 2014 or
otherwise determined to belong to Dogra per the terms of the Ru|ings (“Mqr_\_u'_a£ts_”). CAA further
sells, assigns, grants, conveys, and transfers to Dogra all of its right, title, and interest in any and all claims

and/or defenses it may have related to the Griflin Contracts related to the performance thereunder or
breaches thereon

2. Assgmption. Dogra accepts such assignment and assumes all ofCAA’s duties, liabilities,
and obligations under the Griffin Contracts, and agrees to pay, perform, and discharge, as and when due,
all of the obligations of CAA under the Griflin Contraets.

3. Wgang¢. CAA represents and warrants to Dogra that it is not aware of any prior transfer,
conveyance, assignment, compromise, settlement, waiver or release of any right, title or interest in the
Assigned Claim and/or the Griftin Contracts.

4. Countel_'parts. This Agreement may be executed in multiple counterparts, each of which
shall be deemed original and all of which shall constitute one in the same instrument A signed copy of this
Agreement delivered by email is deemed to have the same legal effect as delivery of an original signed
copy of this Agreement.

5, ngeming Law. This Agreement and all related documents and all matters arising out of
or relating to this Agreement, whether sounding in contract, tort, or statute, are governed by, and construed
in accordance with, the laws of the State of Missouri, United States of America without giving effect to the
conflict of laws provisions thereof to the extent such principles or rules would require or permit the
application of the laws of any jurisdiction other than those of the State of Missouri.

6. lndemniticatiog. Dogra shall indemnify, defend, and hold harmless CAA and all CAA
Persons (deiined below) from and against any and all third party claims, including losses, damages,
expenses, and all other liabilities, including reasonable attomeys’ fees (collectively, “Liabilig'§_§") arising
out of or resulting from Dogra’s Collection Efforts (as defined below). The term “Liabilities” shall not
include any expenses, attomeys’ fees or costs incurred by CAA in responding to discovery in Dogra's
Collection Efforts (as defined below).

7 . Fgrther Assurances and Obligation§.

a. CAA acknowledges and agrees to provide Dogra with the cooperation required
by the Rulings as it relates to Dogra’s efforts to collect the Assigned Claim. As
part of this obligation, CAA agrees to provide documents related to its marketing
and endorsement dealings with Grifiin (“M\M”) upon request
subject to protections to be negotiated between CAA and Dogra and to make
relevant CAA Persons (as defined below) available for informal interviews or
discussions related to facts concerning the Assigned Claim, Griffin Contracts or
Grifiin Documents upon reasonable request subject to protections to be
negotiated between CAA and Dogra. However, notwithstanding the foregoing,
Dogra agrees that any requests for testimony or for documents or information

20f6

Case: 4:19-CV-00548-AGF Doc. #: 1-1 Filed: 03/22/19 Page: 3 of 7 Page|D #: 9

other than Griffin Documents or informal interviews of CAA Persons discussed
in the preceding sentence shall be made via subpoena

b. Dogra acknowledges and agrees that:

i. any collection efforts undertaken against Griffin (“Collggtign Bfforts”),
including but not limited to legal actions, shall be pursued in Dogra’s name
only and not on behalf of CAA;

ii. he will minimize any reference to CAA, its current and former affiliated
entities, and any of their current or fenner ofticers, directors, employees
(other than Mark Heligman), and agents (collectively, “CAA Pe;§gns") or
its business practices (including, but not limited to, its recruitment efforts,
relationships, arrangements, work for, or other information pertaining to
Grifiin as well as potential clients or clients other than Griftin) (“_C_}A_A_
Business Practices”) in his Collection Efforts, and will only mention CAA
Persons or CAA’s Business Practices in any pleading, brief, filing, oral
argument, or otherwise, to the extent reasonably necessary to pursue his
claims against Griffin;

iii. he will not make reference to any CAA Business Practices related to
potential clients or clients other than Griffin ("Non-Griffm Clien§”) in his
Collection Efforts; however, if Grifiin makes arguments about Non~GrifEn
Clients in the course of a Collection Effort and Dogra believes he must
respond to such arguments, Dogra will raise the matter with CAA and CAA
agrees to work in good faith to reach a mutually-agreeable method for
addressing the matter;

iv. for any written submission (e.g., pleadings, briefs, etc.) made in connection
with the pursuit of any Assigned Claim against Griffin that includes
reference to CAA, CAA Persons or CAA Business Practices: (A) Dogra
will provide CAA copies of such submission at least three (3) business days
in advance of filing and permit CAA to make reasonable, good faith changes
to any references to CAA, CAA Business Practices, or any CAA Persons;
(B) CAA will provide such changes to Dogra at least twenty-four (24) hours
prior to any pertinent filing deadline of which it is infonned; and (C) Dogra
will consider and accept such changes unless he detennines, reasonably and
in good faith, that such changes will materially harm or materially weaken
his position in the case, in which case he shall engage with CAA in a good
faith effort to reach agreement on the language in dispute;

v. he will not disparage or make any negative statement regarding any CAA
Person or CAA Business Practice in the course of any Collection Effort,
including but not limited to litigation efforts, unless such statement has been
provided to CAA in advance per the requirements of this Assignment and
not objected to by CAA;

30f6

Case: 4:19-cv-00548-AGF Doc. #: 1-1 Filed: 03/22/19 Page: 4 of 7 Page|D #: 10

vi. he will not contend or create the impression that CAA has any interest in
any Collection Effort or that it approves or otherwise is involved in the

Collection Effort, other than as required to fulfill its obligations under the
Rulings

vii. he will take all necessary efforts to minimize the burden any Collection
Effort will impose on CAA, including any requests for information,
testimony, or assistance;

viii. that except as provided for in the Rulings or this Assignment, CAA has no
further obligation to Dogra with respect to uncollected payments from
Griffm; and

ix. as of the Effective Date, CAA has fully complied with the Rulings’
cooperation requirement with respect to Griffin as set forth in Paragraph 13
of the Original Award and Dogra will not contend otherwise.

[Signature pages follow.]

4of6

Case: 4:19-cv-00548-AGF Doc. #: 1-1 Filed: 03/22/19 Page: 5 of 7 Page|D #: 11

Signature Page to Assignment of Rights

IN WlTNESS WHEREOF, the parties have executed this Assignment on February 25, 2019 (the
“Effective Date”).

CAA SPORTS L C,
a Delaware limit liability company

 

 

 

     
   
 
   
 
 
 

TATE OF CALlFORNIA )

LOS ANGELES §Ss' gee O()l»ld,Ul/l€d

____day of , in the year 2019, before me,
aNotary Public' 111 and id state, personally appeared Jeffrey Freedman ofCAA Sports LLC, a Delaware
limited liability company, kno o me to be the person who executed the within Assignment of Rights m
behalf of said limited liability compan d acknowledged to me that he executed the same for the purposes
therein stated.

 

IN TESTIMONY WHEREOF, I have hereunt t my hand and affixed my official seal in the
County and State aforesaid, the day and year first above writte .

Notary Public
My Commission Expires:

 

50f6

Case: 4:19-cv-00548-AGF Doc. #: 1-1 Filed: 03/22/19 Page: 6 of 7 Page|D #: 12

Signature Page to Assignment of Rights

@<9'“%4/ %&3>)1\/\»\

Rahkspaul (“§rt_n”) Dogra

ST TE OF MISSOURi )
) ss.
OF ST. LOUIS )

  

On s ii dayof

2019, before me personally appeared Rahkspaul

(“_lm”) Dogra, to me known to be the person describ d herein and who executed the foregoing instrument,
and acknowledged that he executed the same as his ee act and deed.

 

6of6

Case: 4:19-cv-00548-AGF Doc. #: 1-1 Filed: 03/22/19 Page: 7 of 7 Page|D #: 13

CAL|FQRNIA ALL-FURPOSE ACKNOWLEDGMENT

31 ; ' s.'; ~.';\/".'1:';';1';'.; ".~"l;". ‘. ' Zi‘-a '~; '.'; ' ; ‘-;\"a" ;" 1 ');‘.'»; "a"»; ' ;\' ; ' ; ' Z~‘ ; ":»' ;»'.E~»~ ;-".'" ;""$\‘-;‘-’.1".3\’3~"'3'5¢'31 . *":"" "

ClVlL CODE § 1189

   

 

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the document
to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document

 

 

 

State of Ca|if?rnia }

Coun of fog nw g

On % 120 [(§ before me, UQLUM®! glile {Q, LQL noi%!gl é"/é//€’
Dote insert Nome and Titie of the Icer

H
personally appeared cj'€ Cc(U`/]L /Q`MmQ/H

Name(s) of Signer(s)

 

 

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed
to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their
authorlzeci capacity(ies). and that by his/her/their signature(s) on the instrument the person(s). or the entity
upon behalf of which the person(s) acted. executed the instrument,

\\\\i|||,,

\\\€\g‘f FAC;cé/,,
13- '

i certify under PENALTY OF PERJURY under the
laws of the State of Californla that the foregoing
paragraph is true and correct

WlTNESS my hand and official seal.

Signature MM@M@“UUM/{

P/oce Notary Seai and/or Stamp Above Signatu(e)of Notory Pubilc
OPTlONAL

Compieting this information can deter alteration of the document or
fraudulent reortachment of this form to an unintended document

Descriptlon of Attached Document

t
Tltie or Type of Document: a MAQ\ V\\W\.,l/\»t)l’ of 613 lJ\/|_S
DocumentDate: md 7/6.10 'qj Number of Pages: lQ

Signer(s) Other Than Named Above:
Capacity(ies) Ciaimed by Signer(s)

 

 

 

 

 

 

Signer's Name: S|gner's Name:

Ci Corporate thcer - Tltie(s): _________ Ei Corporate Officer - Tit|e(s):

r:r Partner- m Limited U Generai l:l Partner- l:i Limited Cl Generai

\:l lndiv|dual El Attorney in Fact Et individual lJ Attorney in Fact

El Trustee Ei Guardian otConservator IJ Trustee El Guardian of Conservator
ij Other; l'J Other:

 

 

Signer is Representing;

 

Signer is Representing:

 

 

 

 

   

©2017 National Notary Association

